                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION - DETROIT

In the matter of:
 JOSEPH G. DUMOUCHELLE, and                  Bankruptcy Petition No. 19-54531-pjs
 MELINDA J. ADDUCCI,                                      Hon. Phillip J Shefferly
                  Debtor(s)                                             Chapter 7


     DEBTORS’ MOTION TO STAY MULTIPLE ADVERSARY
PROCEEDINGS AND/OR TO EXTEND THE DEADLINE FOR DEBTORS
    TO RESPOND TO MULTIPLE ADVERSARY COMPLAINTS

      NOW COME the Debtors, Joseph G. DuMouchelle and Melinda J. Adducci,

(“Debtors”), by and through their counsel, JOHN R. FOLEY, P.C., who hereby

request that this Court enter an order staying each of six (6) newly filed adversary

proceedings against Debtors for three (3) months, or, in the alternative, extending

the deadline for Debtors to respond to each adversary complaint for three (3) months,

in substantially the form attached hereto as Exhibit 1.

      Debtors, through their counsel, for their motion, state as follows:

                                    Background

      1.     On October 11, 2019, Debtors filed a voluntary petition for relief under

Chapter 11 of the United States Bankruptcy Code (“Code”), giving rise to the instant

bankruptcy case, case no. 19-54531-pjs, pending in the United States Bankruptcy

Court for the Eastern District of Michigan, before the Hon. Phillip J. Shefferly.

      2.     On November 14, 2019, Joseph DuMouchelle was arrested. On


                                                                            1|Page

 19-54531-pjs   Doc 290    Filed 10/14/20   Entered 10/14/20 15:37:09   Page 1 of 26
information and belief the complaint listed three alleged victims:

           a. Thomas Ritter of North Dakota,

           b. William Noble of Dallas, Texas, and

           c. Jonathon Birnbach of New York.

      3.      On November 17, 2019, alleged creditors of Joseph DuMouchelle Fine

& Estate Jewellers, L.L.C, ("DuMouchelle Jewellers") filed an Involuntary Chapter

7 Petition against DuMouchelle Jewellers, seeking to the force DuMouchelle

Jewellers into Chapter 7 bankruptcy, giving rise to bankruptcy case no. 19-56239-

pjs (“Business Case”), also pending in the United States Bankruptcy Court for the

Eastern District of Michigan, before the Hon. Phillip J. Shefferly. The alleged

creditors prevailed.

      4.      On December 4, 2019, the Personal Case was converted to Chapter 7.

      5.      The deadline for all creditors, (except the Chapter 7 Trustee of the

Business Case,) to file §523 non-dischargeability adversary proceedings against the

Debtors was September 30, 2020.

      6.      Prior to September 22, 2020, there were only 2 Adversary Proceeding

cases against Debtors, Harrity v. DuMouchelle et al (20-04160-pjs) and Gelov v.

DuMouchelle et al (20-04172-pjs).

      7.      The undersigned counsel was retained to defend Debtors in both the

Gelov and the Harrity Adversary Proceedings.


                                                                            2|Page

 19-54531-pjs    Doc 290   Filed 10/14/20   Entered 10/14/20 15:37:09   Page 2 of 26
      8.       Since the Gelov and Harrity Adversary Proceedings, and before the

September 30, 2020 deadline, six (6) additional creditors filed Adversary

Proceedings against the Debtors:

            a. filed on: September 22, 2020:

                  i. A-RON Resources, LLC, (20-04379-pjs)

                 ii. Aaron Mendelsohn, (20-04380-pjs)

                 iii. Thomas T. Ritter, (20-04381-pjs)

            b. filed on: September 30, 2020:

                  i. John Ragard, (20-04386-pjs)

                 ii. William Noble Rare Jewels, LP, (20-04387-pjs)

                 iii. J.B. International, Inc. et al. (20-04388-pjs)

      9.       Pursuant to Fed.R.Bankr.Pro. 7012, Debtors have 30 days from the date

of the “issuance of the summons” in each case to respond to each adversary

complaint. The “issuance of the summons” is the same as the filing date in each case.

      10.      By way of this motion, Debtors are asking the Court to extend deadlines

for responses in the above cases to at least January 30, 2020, an extension of

approximately three (3) months in each case.

                                      Law & Rules

      11.      Pursuant to 11 U.S.C. §105, the Court has broad power to, “issue any

order, process, or judgment that is necessary or appropriate to carry out the


                                                                              3|Page

 19-54531-pjs     Doc 290    Filed 10/14/20   Entered 10/14/20 15:37:09   Page 3 of 26
provisions of this title.”

          12.   Pursuant to Fed.R.Bankr.P. 9006(b), the Court has specific power to

enlarge time periods. The instant request falls within the scope of 9006(b)(1), which

states:

                “… [W]hen an act is required or allowed to be done at or
                within a specified period by these rules or by a notice
                given thereunder or by order of court, the court for cause
                shown may at any time in its discretion with or without
                motion or notice order the period enlarged if the request
                therefor is made before the expiration of the period
                originally prescribed or as extended by a previous order[.]
                …”

                                  Argument & Request

          13.   As outlined above, Debtors filed the Personal Case before Joseph

DuMouchelle was arrested.

          14.   In light of the potential and pending criminal matters, both Debtors

have criminal counsel.

          15.   On July 15, 2020, Debtors’ counsel asked counsel for Plaintiffs in both

Harrity v. DuMouchelle et al. (20-04160-pjs) and Gelov v. DuMouchelle et al. (20-

04172-pjs) to stay the cases.

          16.   The Harrity case has been stayed as such stay is in the interests of both

justice and judicial economy. Docket of 20-04160-pjs.

          17.   The parties on the Gelov case have agreed to a stay and are awaiting

entry of an Order approving the stay. Docket of 20-04172-pjs.
                                                                               4|Page

 19-54531-pjs      Doc 290    Filed 10/14/20   Entered 10/14/20 15:37:09   Page 4 of 26
      18.      Debtor Joseph DuMouchelle recently entered into a Plea Agreement

with the federal government, and Debtor is hopeful that this matter will be fully

resolved soon.

      19.      Further, Debtor Melinda Adducci is hopeful that resolution of Debtor

Joseph DuMouchelle’s issues will bring closure for her as well.

      20.      Until then, however, Debtors must and will continue to assert their Fifth

Amendment privilege.

      21.      To that end, Debtors request that all adversary proceedings be stayed

until January 30, 2021; with all dates and deadlines to be reset upon the expiration

of the stay.

      22.      As articulated above, DuMouchelle Jewellers is in bankruptcy with a

Trustee overseeing it. Debtors/Defendants are both currently in an extended

bankruptcy case (Case No. 19-54531-pjs), and both Debtors are subject to the

watchful eye of the federal government, specifically the Department of Justice.

      23.      Unlike in some cases, the Plaintiffs here can hardly make a legitimate

argument for fear of dissipation of assets, since both the parties, and DuMouchelle

Jewelers, are in active bankruptcy cases.

      24.      Thus, there is no prejudice to Plaintiffs granting such a stay, whereas

there would be substantial prejudice to the Debtors in failing to grant the say.

      25.      Debtors will incur needless expense in litigating the adversary


                                                                              5|Page

 19-54531-pjs     Doc 290    Filed 10/14/20   Entered 10/14/20 15:37:09   Page 5 of 26
proceedings before they are able to provide frank and full information necessary to

adequately defend their interests. Any pleadings, motions, or other documents

Debtors file in the adversary proceedings will likely require Debtors to amend and/or

supplement the same after they are no longer required to assert their Fifth

Amendment privilege.

      26.    Furthermore, a delay will serve the interest of judicial economy.

Debtors expect and plan to provide full and frank responses to discovery in each

adversary proceeding as soon as they are free to do so without jeopardizing their

Fifth Amendment privileges.

      27.    If a delay is not granted, Debtors will incur needless expense in

providing responses to discovery requests that they will need to amend or

supplement once they are no longer required to supplement their Fifth Amendment

privilege.

      28.    After resolution of the criminal matters, Debtors will be able to testify

fully, provide all relevant defenses, and provide full and frank information necessary

to adequately defend their interests in the adversary proceedings.

      29.    Unfortunately, however, until Debtor Joseph DuMouchelle’s criminal

matter is resolved, both Debtors must and will assert their Fifth Amendment

privilege.

      30.    Therefore, the criminal case constitutes good cause for the granting of


                                                                            6|Page

 19-54531-pjs   Doc 290    Filed 10/14/20   Entered 10/14/20 15:37:09   Page 6 of 26
stay of proceedings.

      WHEREFORE, Debtors request that this Court enter an Order staying this

case, in the form attached hereto as Exhibit 1.


                                       Respectfully submitted,
                                       JOHN R. FOLEY, P.C.
                                       Counsel for Debtors

                                       By: /s/ Patrick A. Foley
      Date: October 14, 2020           Patrick A. Foley, Esq. (P74323)
                                       18572 W. Outer Drive
                                       Dearborn, MI 48128
                                       Phone: (313) 274-7377
                                       Fax: (313) 274-5946
                                       Email: pafoley@jrfpc.net




                                                                           7|Page

 19-54531-pjs   Doc 290   Filed 10/14/20   Entered 10/14/20 15:37:09   Page 7 of 26
               Attachment



      Proposed Order




19-54531-pjs   Doc 290   Filed 10/14/20   Entered 10/14/20 15:37:09   Page 8 of 26
                   UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION - DETROIT

In the matter of:
 JOSEPH G. DUMOUCHELLE, and                    Bankruptcy Petition No. 19-54531-pjs
 MELINDA J. ADDUCCI,                                        Hon. Phillip J Shefferly
                  Debtor(s)                                               Chapter 7


                             ORDER STAYING CASE

      THIS MATTER having come before the Court on the motion of Debtors for

entry of this Order; Notice having been properly served; the Court having reviewed

the same; and the Court being otherwise duly advised in the premises;

      NOW THEREFORE;

      IT IS HEREBY ORDERED as follows:

      1.      The following cases are hereby stayed for period of no less than three

(3) months (“Stay Period”) or until the Debtors are able to testify without invoking

their Fifth Amendment rights:

           a. A-RON Resources, LLC, (20-04379-pjs);

           b. Aaron Mendelsohn, (20-04380-pjs);

           c. Thomas T. Ritter, (20-04381-pjs);

           d. John Ragard, (20-04386-pjs);

           e. William Noble Rare Jewels, LP, (20-04387-pjs);

           f. J.B. International, Inc. et al. (20-04388-pjs).



 19-54531-pjs    Doc 290    Filed 10/14/20   Entered 10/14/20 15:37:09   Page 9 of 26
      2.    All dates and deadlines will be reset at the end of the Stay Period to

reflect the time periods originally provided for in the 26(f) Report, including a

discovery period of no less than 115 days.

      IT IS SO ORDERD.




19-54531-pjs   Doc 290   Filed 10/14/20   Entered 10/14/20 15:37:09   Page 10 of 26
                Attachment




                  Notice and
        Opportunity to
                         Respond



19-54531-pjs   Doc 290   Filed 10/14/20   Entered 10/14/20 15:37:09   Page 11 of 26
                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION - DETROIT

In the matter of:
JOSEPH G. DUMOUCHELLE, and                     Bankruptcy Petition No. 19-54531-pjs
MELINDA J. ADDUCCI,                                         Hon. Phillip J Shefferly
                  Debtor(s)                                               Chapter 7


        NOTICE OF MOTION AND OPPORTUNITY TO RESPOND

      PLEASE TAKE NOTICE that Defendants JOSEPH G. DUMOUCHELLE
and MELINDA J. ADDUCCI, have filed with the Court a motion seeking either a
stay of the following adversary proceedings:
         a.   A-RON Resources, LLC, (20-04379-pjs);
         b.   Aaron Mendelsohn, (20-04380-pjs);
         c.   Thomas T. Ritter, (20-04381-pjs);
         d.   John Ragard, (20-04386-pjs);
         e.   William Noble Rare Jewels, LP, (20-04387-pjs);
         f.   J.B. International, Inc. et al. (20-04388-pjs)

       for a period of three (3) months, or, in the alternative, seeking to extend the
deadline for Debtors to respond to each adversary complaint for three (3) months,
and to adjourn all other dates and deadlines accordingly.
      NOTE: In the event that no response or objection is received to this Motion,
Defendants intend to submit a proposed order to the Court staying these adversary
proceedings for three (3) months.
      Your rights may be affected. You should read these papers carefully and
discuss them with your attorney, if you have one. (If you do not have an attorney,
you may wish to consult one.)
      If you do not want the Court to grant Defendants’ Motion, or if you want the
Court to consider your views on Defendants’ Motion, within 14 days, you or your

                                                                         1 | Page

19-54531-pjs    Doc 290   Filed 10/14/20   Entered 10/14/20 15:37:09   Page 12 of 26
attorney must file the court a written response* or an answer*, explaining your
position at:
    United States Bankruptcy Court, 211 W. Fort Street, 17th Floor, Detroit, MI
      48226.

      If you mail your response to the Court for filing, you must mail it early
enough so the Court will receive it on or before the date stated above, and you
must mail a copy to:
    Patrick A. Foley, John R. Foley, P.C., 18572 W. Outer Dr., Dearborn, MI
      48128.
    Office of the U.S. Trustee, 211 W. Fort St., Suite 700, Detroit, MI, 48226.
      If you or your attorney do not take these steps, the court may decide that you

do not oppose the relief sought in the motion or objection and may enter an order

granting relief.

                                          Respectfully submitted,
                                          JOHN R. FOLEY, P.C.
                                          Counsel for Debtors

                                          By: /s/ Patrick A. Foley
      Date: October 14, 2020              Patrick A. Foley, Esq. (P74323)
                                          18572 W. Outer Drive
                                          Dearborn, MI 48128
                                          Phone: (313) 274-7377
                                          Fax: (313) 274-5946
                                          Email: pafoley@jrfpc.net




*Response or answer must comply with FED. R. CIV. P. 8(b), (c) and (e).


                                                                            2 | Page

19-54531-pjs       Doc 290   Filed 10/14/20   Entered 10/14/20 15:37:09   Page 13 of 26
                Attachment



        Brief in Support




19-54531-pjs   Doc 290   Filed 10/14/20   Entered 10/14/20 15:37:09   Page 14 of 26
                   UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION - DETROIT

In the matter of:
 JOSEPH G. DUMOUCHELLE, and                  Bankruptcy Petition No. 19-54531-pjs
 MELINDA J. ADDUCCI,                                      Hon. Phillip J Shefferly
                  Debtor(s)                                             Chapter 7


  BRIEF IN SUPPORT OF DEBTOR’S MOTION TO STAY MULTIPLE
 ADVERSARY PROCEEDINGS AND/OR TO EXTEND THE DEADLINE
     FOR DEBTORS TO RESPOND TO MULTIPLE ADVERSARY
                       COMPLAINTS

      NOW COME the Debtors, JOSEPH G. DUMOUCHELLE and MELINDA

J. ADDUCCI, (collectively “Defendants”), by and through their counsel, JOHN R.

FOLEY, P.C., and in support of their Motion To Stay Multiple Adversary

Proceedings and/or to Extend the Deadline for Debtors to Respond to Multiple

Adversary Complaints state as follows:

                                    Background

      1.      On October 11, 2019, Debtors filed a voluntary petition for relief under

Chapter 11 of the United States Bankruptcy Code (“Code”), giving rise to the instant

bankruptcy case, case no. 19-54531-pjs, pending in the United States Bankruptcy

Court for the Eastern District of Michigan, before the Hon. Phillip J. Shefferly.

      2.      On November 14, 2019, Joseph DuMouchelle was arrested. On

information and belief the complaint listed three alleged victims:

           a. Thomas Ritter of North Dakota,

                                       Page 1 of 7
19-54531-pjs    Doc 290    Filed 10/14/20 Entered 10/14/20 15:37:09    Page 15 of 26
           b. William Noble of Dallas, Texas, and

           c. Jonathon Birnbach of New York.

      3.      On November 17, 2019, alleged creditors of Joseph DuMouchelle Fine

& Estate Jewellers, L.L.C, ("DuMouchelle Jewellers") filed an Involuntary Chapter

7 Petition against DuMouchelle Jewellers, seeking to the force DuMouchelle

Jewellers into Chapter 7 bankruptcy, giving rise to bankruptcy case no. 19-56239-

pjs (“Business Case”), also pending in the United States Bankruptcy Court for the

Eastern District of Michigan, before the Hon. Phillip J. Shefferly. The alleged

creditors prevailed.

      4.      On December 4, 2019, the Personal Case was converted to Chapter 7.

      5.      The deadline for all creditors, (except the Chapter 7 Trustee of the

Business Case,) to file §523 non-dischargeability adversary proceedings against the

Debtors was September 30, 2020.

      6.      Prior to September 22, 2020, there were only 2 Adversary Proceeding

cases against Debtors, Harrity v. DuMouchelle et al (20-04160-pjs) and Gelov v.

DuMouchelle et al (20-04172-pjs).

      7.      The undersigned counsel was retained to defend Debtors in both the

Gelov and the Harrity Adversary Proceedings.

      8.      Since the Gelov and Harrity Adversary Proceedings, and before the

September 30, 2020 deadline, six (6) additional creditors filed Adversary



                                      Page 2 of 7
19-54531-pjs    Doc 290   Filed 10/14/20 Entered 10/14/20 15:37:09   Page 16 of 26
Proceedings against the Debtors:

             a. filed on: September 22, 2020:

                   i. A-RON Resources, LLC, (20-04379-pjs)

                  ii. Aaron Mendelsohn, (20-04380-pjs)

                  iii. Thomas T. Ritter, (20-04381-pjs)

             b. filed on: September 30, 2020:

                   i. John Ragard, (20-04386-pjs)

                  ii. William Noble Rare Jewels, LP, (20-04387-pjs)

                  iii. J.B. International, Inc. et al. (20-04388-pjs)

       9.       Pursuant to Fed.R.Bankr.Pro. 7012, Debtors have 30 days from the date

of the “issuance of the summons” in each case to respond to each adversary

complaint. The “issuance of the summons” is the same as the filing date in each case.

       10.      By way of this motion, Debtors are asking the Court to extend deadlines

for responses in the above cases to at least January 30, 2020, an extension of

approximately three (3) months in each case.

                                       Law & Rules

       11.      Pursuant to 11 U.S.C. §105, the Court has broad power to, “issue any

order, process, or judgment that is necessary or appropriate to carry out the

provisions of this title.”

       12.      Pursuant to Fed.R.Bankr.P. 9006(b), the Court has specific power to



                                         Page 3 of 7
19-54531-pjs      Doc 290    Filed 10/14/20 Entered 10/14/20 15:37:09   Page 17 of 26
enlarge time periods. The instant request falls within the scope of 9006(b)(1), which

states:

                “… [W]hen an act is required or allowed to be done at or
                within a specified period by these rules or by a notice
                given thereunder or by order of court, the court for cause
                shown may at any time in its discretion with or without
                motion or notice order the period enlarged if the request
                therefor is made before the expiration of the period
                originally prescribed or as extended by a previous
                order[.] …”

                                  Argument & Request

          13.   As outlined above, Debtors filed the Personal Case before Joseph

DuMouchelle was arrested.

          14.   In light of the potential and pending criminal matters, both Debtors

have criminal counsel.

          15.   On July 15, 2020, Debtors’ counsel asked counsel for Plaintiffs in both

Harrity v. DuMouchelle et al. (20-04160-pjs) and Gelov v. DuMouchelle et al. (20-

04172-pjs) to stay the cases.

          16.   The Harrity case has been stayed as such stay is in the interests of both

justice and judicial economy. Docket of 20-04160-pjs.

          17.   The parties on the Gelov case have agreed to a stay and are awaiting

entry of an Order approving the stay. Docket of 20-04172-pjs.

          18.   Debtor Joseph DuMouchelle recently entered into a Plea Agreement

with the federal government, and Debtor is hopeful that this matter will be fully

                                         Page 4 of 7
19-54531-pjs      Doc 290    Filed 10/14/20 Entered 10/14/20 15:37:09     Page 18 of 26
resolved soon.

      19.      Further, Debtor Melinda Adducci is hopeful that resolution of Debtor

Joseph DuMouchelle’s issues will bring closure for her as well.

      20.      Until then, however, Debtors must and will continue to assert their Fifth

Amendment privilege.

      21.      To that end, Debtors request that all adversary proceedings be stayed

until January 30, 2021; with all dates and deadlines to be reset upon the expiration

of the stay.

      22.      As articulated above, DuMouchelle Jewellers is in bankruptcy with a

Trustee overseeing it. Debtors/Defendants are both currently in an extended

bankruptcy case (Case No. 19-54531-pjs), and both Debtors are subject to the

watchful eye of the federal government, specifically the Department of Justice.

      23.      Unlike in some cases, the Plaintiffs here can hardly make a legitimate

argument for fear of dissipation of assets, since both the parties, and DuMouchelle

Jewelers, are in active bankruptcy cases.

      24.      Thus, there is no prejudice to Plaintiffs granting such a stay, whereas

there would be substantial prejudice to the Debtors in failing to grant the say.

      25.      Debtors will incur needless expense in litigating the adversary

proceedings before they are able to provide frank and full information necessary to

adequately defend their interests. Any pleadings, motions, or other documents



                                        Page 5 of 7
19-54531-pjs     Doc 290    Filed 10/14/20 Entered 10/14/20 15:37:09     Page 19 of 26
Debtors file in the adversary proceedings will likely require Debtors to amend and/or

supplement the same after they are no longer required to assert their Fifth

Amendment privilege.

      26.    Furthermore, a delay will serve the interest of judicial economy.

Debtors expect and plan to provide full and frank responses to discovery in each

adversary proceeding as soon as they are free to do so without jeopardizing their

Fifth Amendment privileges.

      27.    If a delay is not granted, Debtors will incur needless expense in

providing responses to discovery requests that they will need to amend or

supplement once they are no longer required to supplement their Fifth Amendment

privilege.

      28.    After resolution of the criminal matters, Debtors will be able to testify

fully, provide all relevant defenses, and provide full and frank information necessary

to adequately defend their interests in the adversary proceedings.

      29.    Unfortunately, however, until Debtor Joseph DuMouchelle’s criminal

matter is resolved, both Debtors must and will assert their Fifth Amendment

privilege.

      30.    Therefore, the criminal case constitutes good cause for the granting of

stay of proceedings.




                                      Page 6 of 7
19-54531-pjs   Doc 290    Filed 10/14/20 Entered 10/14/20 15:37:09     Page 20 of 26
      WHEREFORE, Debtors request that this Court enter an Order staying this

case, in the form attached hereto as Exhibit 1.


                                       Respectfully submitted,
                                       JOHN R. FOLEY, P.C.
                                       Counsel for Debtors

                                       By: /s/ Patrick A. Foley
      Date: October 14, 2020           Patrick A. Foley, Esq. (P74323)
                                       18572 W. Outer Drive
                                       Dearborn, MI 48128
                                       Phone: (313) 274-7377
                                       Fax: (313) 274-5946
                                       Email: pafoley@jrfpc.net




                                      Page 7 of 7
19-54531-pjs   Doc 290    Filed 10/14/20 Entered 10/14/20 15:37:09   Page 21 of 26
                Attachment



       Proof of Service




19-54531-pjs   Doc 290   Filed 10/14/20   Entered 10/14/20 15:37:09   Page 22 of 26
                 UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION - DETROIT

In the matter of:
 JOSEPH G. DUMOUCHELLE, and                   Bankruptcy Petition No. 19-54531-pjs
 MELINDA J. ADDUCCI,                                       Hon. Phillip J Shefferly
                  Debtor(s)                                              Chapter 7


                              PROOF OF SERVICE

      Patrick A. Foley hereby certifies that on October 14, 2020, I did serve a copy
of the foregoing DEFENDANTS’ MOTION TO STAY CASE OR TO EXTEND
DISCOVERY AND ADJUST OTHER DATES AND DEADLINES, including all
attachments and exhibits thereto, upon the following persons via the Court’s
CM/ECF e-Filing system:

   1. Karin F. Avery             Avery@SilvermanMorris.com

   2. Robert N. Bassel,          bbassel@gmail.com,
                                 robertbassel@hotmail.com
                                 ecfbassel@gmail.com

   3. Kimberly Bedigian          kbedigian@sbplclaw.com

   4. Leslie K. Berg (UST)       Leslie.K.Berg@usdoj.gov

   5. Howard M. Borin            hborin@schaferandweiner.com
                                 jburns@schaferandweiner.com
                                 nmack@schaferandweiner.com

   6. Charles D. Bullock         cbullock@sbplclaw.com
                                 lhaas@sbplclaw.com

   7. Elliot G. Crowder          ecrowder@sbplclaw.com
                                 lhaas@sbplclaw.com

   8. Daniel A. DeMarco          dademarco@hahnlaw.com
                                 cmb@hahnlaw.com



19-54531-pjs   Doc 290     Filed 10/14/20   Entered 10/14/20 15:37:09   Page 23 of 26
  9. Fred Dery                   fdery@fredjdery.com
                                 MI39@ecfcbis.com
                                 dcloven@fredjdery.com
                                 fjd@trustesolutions.net

  10. David Eisenberg            deisenberg@maddinhauser.com

  11. Earle I. Erman             eerman@maddinhauser.com

  12. Patrick Anthony Foley      pafoley@jrfpc.net
                                 heidi@jrfpc.net
                                 jesse@jrfpc.net

  13. Jerome D. Frank            jfrank@frankfirm.com
                                 admin@frankfirm.com
                                 frankandfrankpllc@gmail.com
                                 4142@notices.nextchapterbk.com

  14. Matthew W. Frank           frankandfrankpllc@gmail.com
                                 mfrank@frankfirm.com
                                 min@frankfirm.com
                                 4142@notices.nextchapterbk.com
                                 admin@frankfirm.com

  15. Ryan D. Heilman            ryan@wernetteheilman.com
                                 aula@wernetteheilman.com

  16. Kim K. Hillary             khillary@schaferandweiner.com
                                 lfernandez@schaferandweiner.com

  17. Shanna Marie Kaminski smkaminski@varnumlaw.com
                            wrkyles@varnumlaw.com

  18. Jennifer D. Larson         jdlarson@jrfpc.net
                                 heidi@jrfpc.net

  19. Morris B. Lefkowitz        pacerdocuments@gmail.com,
                                 Lefkowitzlawgroup@gmail.com
                                 LawLR71629@notify.bestcase.com

  20. Bryan D. Marcus            bmarcus.x@gmail.com



19-54531-pjs   Doc 290     Filed 10/14/20   Entered 10/14/20 15:37:09   Page 24 of 26
   21. Nathan D. Petrusak         ecf@orlaw.com
                                  npetrusak@orlaw.com
                                  atauck@orlaw.com

   22. Karen L. Rowse-Oberle      krowse-oberle@brolawpllc.com

   23. Deborah S. Rubin           drubin@jaffelaw.com
                                  tneddermeyer@jaffelaw.com

   24. Tina M. Runyan             tinarunyan@runyanlawgroup.com
                                  ginar@runyanlawgroup.com
                                  G61147@notify.cincompass.com

   25. Tami R. Salzbrenner        tami@frankfirm.com,
                                  frankandfrankpllc@gmail.com

   26. Aaron J. Scheinfield       aaron@bk-lawyer.net,
                                  jennifer@bk-lawyer.net

   27. Craig S. Schoenherr        ecf@orlaw.com

   28. Mark H. Shapiro            shapiro@steinbergshapiro.com
                                  jbrown@steinbergshapiro.com

   29. Glenn S. Walter            gwalter@honigman.com

   30. Jonathan T. Walton         jwalton@fraserlawfirm.com
                                  lfaussie@fraserlawfirm.com
                                  dhefka@fraserlawfirm.com
                                  mdyar@fraserlawfirm.com

   31. Daniel J. Weiner           dweiner@schaferandweiner.com

   32. Jay L. Welford             jwelford@jaffelaw.com
                                  tneddermeyer@jaffelaw.com


       Patrick A. Foley further certifies that on October 14, 2020 I did serve a copy of
the foregoing DEFENDANTS’ MOTION TO STAY CASE OR TO EXTEND
DISCOVERY AND ADJUST OTHER DATES AND DEADLINES, including all




19-54531-pjs    Doc 290     Filed 10/14/20   Entered 10/14/20 15:37:09   Page 25 of 26
attachments and exhibits thereto, via first class mail to United States Trustee Leslie
K. Berg at 211 W. Fort Street Ste 700, Detroit, MI 48226.

                                       Respectfully submitted,
                                       JOHN R. FOLEY, P.C.
                                       Counsel for Debtors

                                       By: /s/ Patrick A. Foley
      Date: October 14, 2020           Patrick A. Foley, Esq. (P74323)
                                       18572 W. Outer Drive
                                       Dearborn, MI 48128
                                       Phone: (313) 274-7377
                                       Fax: (313) 274-5946
                                       Email: pafoley@jrfpc.net




19-54531-pjs    Doc 290   Filed 10/14/20   Entered 10/14/20 15:37:09   Page 26 of 26
